DETIALED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2022 has been entered.
 
Claims 1-12 and 21-28 remain pending in this application. Claims 1, 3, 21, and 28 have been amended. Claims 1, 21, and 28 are independent claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 6, 10-12, 21-23, 25, 26, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al., US PGPUB 2016/0259491 A1 (hereinafter as Jacobs) in view of STACHNIAK et al., US PGPUB 2013/0326376 A1 (hereinafter as STACHNIAK) and Schubert et al., US PGPUB 2013/0275899 A1 (hereinafter as Schubert).

Regarding independent claim 1, Jacobs teaches a computer-implemented method [see title and abstract] for dynamically modifying a user interface based on monitored user context [see e.g. [0013] and figs. 14A-D; see also [0087], lines 17-22 indicating dynamically modifying an interface based on contextual parameters based on monitored sensor data], the computer-implemented method comprising: 
determining, by a computer, a user context [note determining contextual information described in [0039]-[0042]; especially note the contextual parameters on a per-user basis as indicated in [0040]];
retrieving, by the computer, a set of user interface templates corresponding to an action request by the user and the user context [see e.g. user interface (UI) template generation described in [0034]-[0035] and [0045]-[0047]; note generation based on tracked data such as user usage data as indicated in the last part of [0035]; note also in [0057]-[0058] that the template rules are based on contextual information; also not the transmittal and receipt of templates for configuring UIs as per [0066]-0069]]; 
comparing, by the computer, components of different user interface templates within the set of user interface templates, yielding a comparison [note comparing constituent assets (e.g. based on shape analysis, template matching, etc. as described in [0063]; note that the assets 
combining, by the computer, relevant components of the different user interface templates based on the comparison, action request by the user and the user context, yielding combined relevant components [note consolidating assets into a package and bundling as in [0038] and [0077]-[0079]; note that the assets included are based on the matching performed in [0063]; note that the bundle or package is the combined relevant sent of components]; and 
generating, by the computer, the user interface based on the combined relevant components of the different user interface templates [see rendering in [0043] in accordance with a bundle of combined assets; again see [0086] indicating a UI bundle where the bundling (combination of the different relevant UI template components) is as described in [0077]-[0079] and in [0038]]; and
after causing presentation of the user interface on a device of the user, determining an updated user context of the user [see again e.g. [0087], lines 17-22 indicating determining updated user context such as that based on monitored sensor data (which is dynamically determined even after presenting a certain interface); see also examples of updates in contextual parameters in [0040]].

Jacobs does not explicitly teach any of the following:
receiving, by a computer, an action request to perform a task in relation to an application;
that the determined user context is indicative of a cognitive state of a user that initiated the action request;

determining that the user is distracted based on the updated user context of the user; and 
in response to determining that the user is distracted, modifying the user interface to restrict the user from performing at least a first task while the user is distracted, wherein the modifying the user interface comprises: 
removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface restricting the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks. 

STACHNIAK teaches:
receiving, by a computer, an action request to perform a task in relation to an application [see abstract, especially lines 1-2 and 9-11 indicating action requests to perform a task; note in [0060] an active application; see also in figs; 5 and 6 actions for tasks to be performed in relation to an application];
a determined user context that is indicative of a cognitive state of a user that initiated the action request [see [0024], lines 1-6 describing a user context indicative of an attention level of a user based on interaction with a computer interface];
a generated user interface that enables the user to perform a first set of tasks in relation to the application [see [0044], especially line 6 indicating feature initially added to an interface; see [0089] for tasks to be performed through the interface; and again, note in [0060] the active application];

in response to determining that the user is distracted, modifying the user interface [again see [0024] describing automatically optimizing the interface based on user interaction context including a degree of attention], 

STACHNIAK further teaches a modification of a user interface that comprises: 
removing at least one component, yielding a modified user interface, the modified user interface changing the subset of tasks a user is able to perform [again see [0044], lines 1-7 indicating removing unused features (components) of the user interface thus limiting the tasks a user can perform to a subset of what was available prior to the removal]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs and STACHNIAK before the effective filing date of the claimed invention to modify Jacobs’ method by applying dynamic modifications to an interface in relationship to specific action requests related to certain applications as well as the user contexts, as taught by STACHNIAK. The motivations for these obvious combinations of teachings would be to enable optimizing interfaces based on a variety of interaction mechanisms and patterns, which will make it more suitable and optimal for users to complete intended tasks based on their corresponding circumstances, as suggested by STACHNIAK [see [0002] and [0004]].


that the modification of the user interface in response to determining that the user is distracted is to restrict the user from performing at least a first task while the user is distracted, wherein the modifying the user interface comprises: 
removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface restricting the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks. 

Schubert teaches a method for dynamically modifying a user interface based on monitored user context: [see title] wherein a modification of a user interface in response to determining that the user is distracted is to restrict the user from performing at least a first task while the user is distracted [see e.g. [0595] and note the modification in response to an eyes-free mode of the user where the user’s visual attention is not on the interface and a modification is made that restricts the view of the map; note the comparison with the non-limited user interface that is provided when the determination is made that the operation is in a non-limited context where the user is fully hands-on, as per [0848] and [0200]; see also the abstract], wherein the modifying the user interface comprises: 
removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface restricting the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks [again see [0595]; see also [0722] and note the removal of the visual map component yielding a modified interface 

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs, STACHNIAK, and Schubert, before the effective filing date of the claimed invention to further modify Jacobs/STACHNIAK’s method by explicitly specifying that the modification of a user interface in response to determining that the user is distracted is to restrict the user from performing at least a first task while the user is distracted, wherein the modifying the user interface comprises: removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface restricting the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks, as per the teachings of Schubert. The motivations for these obvious combinations of teachings would be to reduce the cognitive burden on the user who is not utilizing his full attention to focus on the interface by offering a lower level of interaction with the GUI that suits his current context and abilities, as suggested by Schubert [see e.g. the examples and reasoning in [0190]; [0557]; [0564]; and [0570]].


Regarding independent claim 21, Jacobs also teaches a system [see title and [0030]-[0032]]
comprising: 
one or more computer processors [see processor in [0032]; and 
one or more computer-readable mediums storing instructions that, when executed by the one or more computer processors, cause the system to performing operations [see [0103]] for 
determining a user context [note determining contextual information described in [0039]-[0042]; especially note the contextual parameters on a per-user basis as indicated in [0040]];
retrieving a set of user interface templates corresponding to an action request by the user and the user context [see e.g. user interface (UI) template generation described in [0034]-[0035] and [0045]-[0047]; note generation based on tracked data such as user usage data as indicated in the last part of [0035]; note also in [0057]-[0058] that the template rules are based on contextual information; also not the transmittal and receipt of templates for configuring UIs as per [0066]-0069]]; 
comparing components of different user interface templates within the set of user interface templates, yielding a comparison [note comparing constituent assets (e.g. based on shape analysis, template matching, etc. as described in [0063]; note that the assets constitute different components of UI templates as per [0059]-[0060]; Examiner notes that any matching yield a result of the matching]; 
combining relevant components of the different user interface templates based on the comparison, action request by the user and the user context, yielding combined relevant components [note consolidating assets into a package and bundling as in [0038] and [0077]-[0079]; note that the assets included are based on the matching performed in [0063]; note that the bundle or package is the combined relevant sent of components]; and 

after causing presentation of the user interface on a device of the user, determining an updated user context of the user [see again e.g. [0087], lines 17-22 indicating determining updated user context such as that based on monitored sensor data (which is dynamically determined even after presenting a certain interface); see also examples of updates in contextual parameters in [0040]].

Jacobs does not explicitly teach any of the following:
receiving an action request to perform a task in relation to an application;
that the determined user context is indicative of a cognitive state of a user that initiated the action request;
that the generated user interface enables the user to perform a first set of tasks in relation to the application;
determining that the user is distracted based on the updated user context of the user; and 
in response to determining that the user is distracted, modifying the user interface to restrict the user from performing at least a first task while the user is distracted, wherein the modifying the user interface comprises: 
removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface 

STACHNIAK teaches:
receiving an action request to perform a task in relation to an application [see abstract, especially lines 1-2 and 9-11 indicating action requests to perform a task; note in [0060] an active application; see also in figs; 5 and 6 actions for tasks to be performed in relation to an application];
a determined user context that is indicative of a cognitive state of a user that initiated the action request [see [0024], lines 1-6 describing a user context indicative of an attention level of a user based on interaction with a computer interface];
a generated user interface that enables the user to perform a first set of tasks in relation to the application [see [0044], especially line 6 indicating feature initially added to an interface; see [0089] for tasks to be performed through the interface; and again, note in [0060] the active application];
determining that the user is distracted based on an updated user context of the user [again see [0024], lines 1-6 indicating analyzing a user’s degree of attention with a possibility that the user is ignoring the interface; see also [0052], lines 7-10 giving an example of determining the user’s attention level to the interface using image data]; and
in response to determining that the user is distracted, modifying the user interface [again see [0024] describing automatically optimizing the interface based on user interaction context including a degree of attention].


removing at least one component, yielding a modified user interface, the modified user interface changing the subset of tasks a user is able to perform [again see [0044], lines 1-7 indicating removing unused features (components) of the user interface thus limiting the tasks a user can perform to a subset of what was available prior to the removal]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs and STACHNIAK before the effective filing date of the claimed invention to modify Jacobs’ method by applying dynamic modifications to an interface in relationship to specific action requests related to certain applications as well as the user contexts, as taught by STACHNIAK. The motivations for these obvious combinations of teachings would be to enable optimizing interfaces based on a variety of interaction mechanisms and patterns, which will make it more suitable and optimal for users to complete intended tasks based on their corresponding circumstances, as suggested by STACHNIAK [see [0002] and [0004]].

Jacobs/STACHNIAK does not explicitly teach:
that the modification of the user interface in response to determining that the user is distracted is to restrict the user from performing at least a first task while the user is distracted, wherein the modifying the user interface comprises: 
removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface restricting the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks. 

Schubert teaches a method for dynamically modifying a user interface based on monitored user context: [see title] wherein a modification of a user interface in response to determining that the user is distracted is to restrict the user from performing at least a first task while the user is distracted [see e.g. [0595] and note the modification in response to an eyes-free mode of the user where the user’s visual attention is not on the interface and a modification is made that restricts the view of the map; note the comparison with the non-limited user interface that is provided when the determination is made that the operation is in a non-limited context where the user is fully hands-on, as per [0848] and [0200]; see also the abstract], wherein the modifying the user interface comprises: 
removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface restricting the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks [again see [0595]; see also [0722] and note the removal of the visual map component yielding a modified interface that restricts interaction with the visual map which is a subset of the full set of tasks related to a navigation application, for instance]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs, STACHNIAK, and Schubert, before the effective filing date of the claimed invention to further modify Jacobs/STACHNIAK’s method by explicitly specifying that the modification of a user interface in response to determining that the user is distracted is to restrict the user from performing at least a first task while the user is distracted, wherein the modifying the user 


Regarding independent claim 28, Jacobs also teaches a non-transitory computer-readable medium storing instructions [see [0103]]  that, when executed by one or more computer processors of one or more computing devices [see processor in [0032]], cause the one or more computing devices to performing operations for dynamically modifying a user interface based on monitored user context [see e.g. [0013] and figs. 14A-D; see also [0087], lines 17-22 indicating dynamically modifying an interface based on contextual parameters based on monitored sensor data], the operations comprising:
determining a user context [note determining contextual information described in [0039]-[0042]; especially note the contextual parameters on a per-user basis as indicated in [0040]];
retrieving a set of user interface templates corresponding to an action request by the user and the user context [see e.g. user interface (UI) template generation described in [0034]-[0035] and [0045]-[0047]; note generation based on tracked data such as user 
comparing components of different user interface templates within the set of user interface templates, yielding a comparison [note comparing constituent assets (e.g. based on shape analysis, template matching, etc. as described in [0063]; note that the assets constitute different components of UI templates as per [0059]-[0060]; Examiner notes that any matching yield a result of the matching]; 
combining relevant components of the different user interface templates based on the comparison, action request by the user and the user context, yielding combined relevant components [note consolidating assets into a package and bundling as in [0038] and [0077]-[0079]; note that the assets included are based on the matching performed in [0063]; note that the bundle or package is the combined relevant sent of components]; and 
generating the user interface based on the combined relevant components of the different user interface templates [see rendering in [0043] in accordance with a bundle of combined assets; again see [0086] indicating a UI bundle where the bundling (combination of the different relevant UI template components) is as described in [0077]-[0079] and in [0038]]; and
after causing presentation of the user interface on a device of the user, determining an updated user context of the user [see again e.g. [0087], lines 17-22 indicating determining updated user context such as that based on monitored sensor data dynamically determined even after presenting a certain interface); see also examples of updates in contextual parameters in [0040]].

Jacobs does not explicitly teach any of the following:
receiving an action request to perform a task in relation to an application;
that the determined user context is indicative of a cognitive state of a user that initiated the action request;
that the generated user interface enables the user to perform a first set of tasks in relation to the application;
determining that the user is distracted based on the updated user context of the user; and 
in response to determining that the user is distracted, modifying the user interface to restrict the user from performing at least a first task while the user is distracted, wherein the modifying the user interface comprises: 
removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface restricting the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks. 

STACHNIAK teaches:
receiving an action request to perform a task in relation to an application [see abstract, especially lines 1-2 and 9-11 indicating action requests to perform a task; note in [0060] an active application; see also in figs; 5 and 6 actions for tasks to be performed in relation to an application];

a generated user interface that enables the user to perform a first set of tasks in relation to the application [see [0044], especially line 6 indicating feature initially added to an interface; see [0089] for tasks to be performed through the interface; and again, note in [0060] the active application];
determining that the user is distracted based on an updated user context of the user [again see [0024], lines 1-6 indicating analyzing a user’s degree of attention with a possibility that the user is ignoring the interface; see also [0052], lines 7-10 giving an example of determining the user’s attention level to the interface using image data]; and
in response to determining that the user is distracted, modifying the user interface [again see [0024] describing automatically optimizing the interface based on user interaction context including a degree of attention].

STACHNIAK further teaches a modification of a user interface that comprises: 
removing at least one component, yielding a modified user interface, the modified user interface changing the subset of tasks a user is able to perform [again see [0044], lines 1-7 indicating removing unused features (components) of the user interface thus limiting the tasks a user can perform to a subset of what was available prior to the removal]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs and STACHNIAK before the effective filing date of the claimed invention to modify 

Jacobs/STACHNIAK does not explicitly teach:
that the modification of the user interface in response to determining that the user is distracted is to restrict the user from performing at least a first task while the user is distracted, wherein the modifying the user interface comprises: 
removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface restricting the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks. 

Schubert teaches a method for dynamically modifying a user interface based on monitored user context: [see title] wherein a modification of a user interface in response to determining that the user is distracted is to restrict the user from performing at least a first task while the user is distracted [see e.g. [0595] and note the modification in response to an eyes-free mode of the user where the user’s visual attention is not on the interface and a modification is made that restricts the view of the map; note the comparison with the non-limited user interface that is provided when the determination is made that the operation is in a non-limited context 
removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface restricting the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks [again see [0595]; see also [0722] and note the removal of the visual map component yielding a modified interface that restricts interaction with the visual map which is a subset of the full set of tasks related to a navigation application, for instance]. 

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs, STACHNIAK, and Schubert, before the effective filing date of the claimed invention to further modify Jacobs/STACHNIAK’s method by explicitly specifying that the modification of a user interface in response to determining that the user is distracted is to restrict the user from performing at least a first task while the user is distracted, wherein the modifying the user interface comprises: removing at least one component, yielding a modified user interface, the at least one component enabling the user to perform the first task, the modified user interface restricting the user to perform a second set of tasks in relation to the application, the second set of tasks being a subset of the first set of tasks, as per the teachings of Schubert. The motivations for these obvious combinations of teachings would be to reduce the cognitive burden on the user who is not utilizing his full attention to focus on the interface by offering a lower level of interaction with the GUI that suits his current context and abilities, as suggested by Schubert [see e.g. the examples and reasoning in [0190]; [0557]; [0564]; and [0570]].

Regarding claims 2 and 22, the rejection of independent claims 1 and 21 are respectively incorporated. Jacobs further teaches:
sending, by the computer, user interface templates to a developer for validation of each term in the user interface templates [see [0033] indicating validation of elements; see developer role e.g. in [0028]; also note distributed system as in fig. 11]; and 
receiving, by the computer, the validation of each term in the user interface templates from the developer [again see [0033] indicating validation of elements; see developer role e.g. in [0028]; also note distributed system as in fig. 11].

Regarding claim 3, the rejection of independent claim 1 is incorporated. Schubert further teaches disabling the at least one component to yield the modified user interface in response to determining that the user is distracted [again see [0595] and [0722] and note the modification in response to an eyes-free mode of the user (where the user’s visual attention is not on the interface) wherein the modification is the removal of the visual map component; especially see the last 4 lines of [0224] and note deactivating the visual output mode thus preventing the display of a subset of visual elements].
It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs, STACHNIAK, and Schubert, before the effective filing date of the claimed invention to modify Jacobs/STACHNIAK/Schubert’s method by further specifying that the modification comprises disabling the at least one component in response to determining that the user is distracted, as further taught by Schubert. The motivation for this obvious combination of teachings would be to again reduce the cognitive burden on the user who is not utilizing his full 
 
Regarding claims 5 and 25, the rejection of independent claims 1 and 21 are respectively incorporated. 
Jacobs further teaches extracting, by the computer, data corresponding to a context of the user from a context database [see [0030] and note user database storing associations with the user account; again see [0038]-[0042] for determining contextual information; note the contextual parameters determination on a per-user basis as indicated in [0040]]; and 
STACHNIAK further teaches retrieving, by the computer, the set of user interface templates based on a user interface user interaction pattern [again note [0044] describing optimizing UI templates based on user actions observed while using the system which indicates behavioral pattern observation].

Regarding claims 6 and 26, the rejection of independent claims 1 and 21 are respectively incorporated. Jacobs further teaches:
identifying, by the computer, a set of user interface components in a user interface template [see e.g. [0048]] indicating UI template components and [0051] indicating layers, layer portions, and/or layer positions associated with template components]; 
selecting, by the computer, each component within the set of user interface components [again see [0051] and note selectability of variables associated with the different layers]; and 


Regarding claim 10, the rejection of independent claim 1 is incorporated. Jacobs further teaches:
receiving, by the computer, customized platform specific rules and defined defaults from a subject matter expert [see [0055] and note predefined set rules based on specific devices, accounts; note customization by third parties as in [0056] and the use of configuration files for setting default/customized values]; and 
populating, by the computer, a user interface template with the customized platform specific rules and defined defaults [see [0057]-[0058] describing populating the UI templates based on the previously described rules and defaults].

Regarding claim 11, the rejection of independent claim 1 is incorporated. Jacobs further teaches:
learning, by the computer, the user context and a platform context using support vector machine-based active learning [see [0033] and especially note the indication of support vector machines as a method of active learning utilized by any of the modules; note the Context Information Module described in [0039]-[0042]; especially note that the contextual parameters can be based on user context, device context, etc., as described in [0040]]; 

embedding, by the computer, the context-aware rules in a user interface template [see e.g. [0055] and note rules as being associated with and embedded in template components; see the example shown by step S140 in fig. 12 indicating rendering graphical asset associated with variable value (which in turn is an example of a rule for graphical display as per [0058]].

Regarding claim 12, the rejection of independent claim 1 is incorporated. Jacobs further teaches:
retrieving, by the computer, components corresponding to code of a user interface template from a widget database [see [0030] indicating communicating source code, bundles, assets, etc. to and/or from a database; note that assets can include different components associated with UI widgets as described in [0059]-[0060]]; and 
displaying, by the computer, the code of the user interface template and corresponding components [see e.g. [0037] indicating enabling access to source code by the user interface].

Regarding claim 23, the rejection of independent claim 21 is incorporated. Jacobs further teaches publishing user interface templates to a user interface template library [see e.g. [0083]-[0085] indicating availabilities of UI bundles; see also transmitting templates to a template marketplace described in [0067]].


Claims 4 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of STACHNIAK and Schubert, as applied to claims 1 and 21 above, respectively, and further in view of CHIOASCA et al., US PGPUB 2016/0299884 A1 (hereinafter as CHIOASCA).

Regarding claims 4 and 24, the rejection of independent claims 1 and 21 are respectively incorporated. Jacobs further teaches:
sending, by the computer, a set of rules to a subject matter expert for validation [see [0033] indicating validation of elements; see developer role e.g. in [0028] and especially note that a “developer” will focus on rule configuration (because of his/her expertise); also note distributed system as in fig. 11]; and 
receiving, by the computer, the validation of the set of rules from the subject matter expert [again see [0033] indicating validation of elements; see developer role e.g. in [0028]; also note distributed system as in fig. 11].

Jacobs/STACHNIAK/Schubert does not explicitly teach:
extracting, by the computer, a set of rules from a set of specification documents using natural language processing; 


CHIOASCA teaches:
extracting, by a computer [see e.g. fig. 1], a set of rules from a set of specification documents using natural language processing [see title; abstract; see [0056] describing using a 

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs, STACHNIAK, Schubert, and CHIOASCA, before the effective filing date of the claimed invention to modify the instructions taught by Jacobs by further incorporating the use of natural language processing for rule extraction from specification documents, as per the teachings of CHIOASCA. The motivation for this obvious combination of teachings would be to enable direct use of non-technical natural language specifications for generating analysis models, which can then be used as a first step in software development, as suggested by CHIOASCA [see title; abstract; and [0002]-[0003]].
 

Claims 7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of STACHNIAK and Schubert, as applied to claims 1 and 21, above, respectively, and further in view of Molina-Moreno et al., US PGPUB 2008/0275910 Al (hereinafter as Molina-Moreno).

Regarding claims 7 and 27, the rejection of independent claims 1 and 21 are respectively incorporated.  Jacobs/STACHNIAK/Schubert does not explicitly teach:
determining, by the computer, rule dependencies between a set of rules;
identifying, by the computer, default rules for a user interface template based on the user context; 

associating, by the computer, the code with the user interface template based on a code to user interface template mapping.

Molina-Moreno teaches:
determining, by the computer, rule dependencies between a set of rules [see [0104] indicating rule dependency]; 
identifying, by the computer, default rules for the user interface template based on the user context [see [0085] indicating setting interface parameters based on defaults, user preferences, or context information; see also [0205] indicating context-sensitive patterns for the UI and [0216] indicating a context-sensitive UI wizard]; 
generating, by the computer, code corresponding to the user interface template based on the set of rules, the rule dependencies, and the default rules [see [0027] especially lines 8-14 indicating code corresponding to the UI template that gets generated based on the different rules associated with the context; see also fig. 25 and fig. 23 (note source code 2207 corresponding to template 2205 being instantiated); and 
associating, by the computer, the code with the user interface template based on a code to user interface template mapping [see [0259] –[0263] indicating a mapping between the code and the UI template data].

It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs, STACHNIAK, Schubert, and Molina-Moreno, before the effective filing date of the .


Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs in view of STACHNIAK and Schubert, as applied to claim 1, above, and further in view of Iborra et al., US PGPUB 2009/0125546 Al (hereinafter as Iborra).

Regarding claim 8, the rejection of independent claim 1 is incorporated. Jacobs/STACHNIAK/Schubert does not explicitly teach:
mining, by the computer, resource object definitions and corresponding rules using a set of system configuration management scripts; and 
populating, by the computer, a user interface template with the resource object definitions.

Iborra teaches:
mining, by a computer, resource object definitions and corresponding rules using a set of system configuration management scripts [see [0117]-[0118] describing the conversion to a formally recognized language having a syntax and semantics; note the UI translator providing parsed components as described in [0489]; note the use of scripts in [0537]]; and 


It would have been obvious to one of ordinary skill in the art having the teachings of Jacobs, STACHNIAK, Schubert, and Iborra, before the effective filing date of the claimed invention to modify the instructions taught by Jacobs by further incorporating mining object definitions and rules then populating the UI interface, as taught by Iborra. The motivation for this obvious combination of teachings would be to develop more effective software engineering methodologies that can aid in computerizing the world’s economy, as suggested by Iborra [see e.g. [0004]].

Regarding claim 9, the rejection of claim 8 is incorporated. Iborra further teaches:
defining and validating, by the computer, relationships between the resource object definitions in the user interface template based on the corresponding rules [see [0052] indicating validating requirements of the input; see also [0053] indicating that the validation of defined extended grammar which includes syntactic and semantic checks validating established relationships]; and 
populating, by the computer, the user interface template with resource object validation rules that validate user input entries [again see e.g. [0492]-[0493] indicating translating data into forms containing the UI offered to the user].
 Refer to the rejection of claim 8 for motivations to combine the cited art.


Response to Arguments
Applicant’s prior art arguments with respect to amended independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA S AYAD whose telephone number is (571)272-2743. The examiner can normally be reached Monday-Friday, 7:30 am - 4:30 pm. Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 




/M.S.A/Examiner, Art Unit 2145                                                                                                                                                                                                        
/Ryan Barrett/
Primary Examiner, Art Unit 2145